Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 11-22 and 24 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 11-22 and 24, drawn to nature-based compositions comprising at least cannabidiol, probiotic(s) and algae extract(s) in the reply filed on May 17, 2022 is acknowledged.
Claims 9, 10 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8, 11-22 and 24 as filed on May 17, 2022 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2021 was considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is too short and is not sufficiently descriptive of the disclosure.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6, 19, 21, 22 and 24 are objected to because of the following informalities: 
Claim 6:  “Altheae Officinalis” should presumably be italicized consistent with the formatting of the other Latin names in the claims.
Claims 19, 21 and 24:  “CBD” should recite either “cannabidiol” or “cannabidiol (CBD)”.
Claim 21:  “Pelargonium Graveolens” should presumably be italicized.
Claim 22:  the apparent underscore after “comprising” should be deleted and the Latin names should be italicized.
Claim 24:  the Latin names should be italicized.
Appropriate correction is required.

Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 11-16 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1-5, 7 and 11-16 recite(s) a nature-based composition comprising at least cannabidiol, probiotic(s) and algae extract(s).  Claim 2 further recites an intended use in skin care.  Claims 3 and 4 further limit the probiotic(s) or algae extract(s).  Claims 5, 7 and 12-16 further recite additional nature-based ingredients (e.g., anti-oxidants encompass natural products such as vitamin C, cleansing agents encompass natural products such as water, alcohols encompass natural products such as ethanol, oils encompass natural products such as seed extracts such as sunflower oil).  Claim 10 further limits the weight ratio.  Claim(s) 21 recite(s) a nature-based composition comprising at least CBD, Lactobacillus Ferment and Algae Extract in combination with additional natural-based ingredients.  
This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.  Claims 1-5, 7, 11-16 and 21 recite combinations of natural products, an intended use thereof and relative amounts thereof and there is no evidence of record that these combinations possess any new structural or functional properties, e.g., that the claimed combinations are more than the sum of its parts or are markedly different than what is found in nature.  However, it is noted that claims 6, 8, 17-20, 22 and 24 are not included in this rejection because they recite ingredients which are not nature-based (e.g., there is no evidence suggesting at least dimethicone or/and polyglyceryl-6 distearate or/and caprylic /capric triglycerides occur in nature).
The rationale for this determination is explained below:  as per the Patent Subject Matter Eligibility Guidance and MPEP 2106.04(b)-(c), nature-based products that (i) are naturally occurring or (ii) are not naturally occurring but have characteristics that are not markedly different from a naturally occurring counterpart fall within an exception (law of nature or natural phenomena).  Compositions, or combinations of naturally occurring nature-based products, are not patent eligible even if the combination itself is not naturally occurring absent the presence of markedly different characteristics in structure, function and/or other properties.  Non-limiting examples of markedly different characteristics include biological or pharmacological functions or activities; chemical and physical properties; phenotype; and structure and form.  This conclusion finds support in Funk Brothers Seed Co. v Kalo Inoculant Co., 33 U.S. 127, 131 (1948) and is re-iterated in Myriad, 133 S.Ct. at 2117 which states that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way."  See also Example 30 of the Life Sciences Examples of May 6, 2016 in which man-made mixtures/combinations of natural products present in prescribed amounts/ranges are deemed ineligible under the “product of nature" exception in view of Funk Brothers and in view of Myriad.  
	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 11-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 recites “the algae extract”, however, claim 1 from which claim 3 depends recites “at least one algae extract”.  There is insufficient antecedent basis for the algae extract in claim 3 because it is unclear whether the term references one, more than one or all of the at least one algae extracts of claim 1.
Claim 4 recites “the probiotics”, however, claim 1 from which claim 4 depends recites “at least one probiotic”.  There is insufficient antecedent basis for the probiotics in claim 4 because it is unclear whether the term references more than one or all of the at least one probiotics of claim 1.
Claim 4 recites Lactobacillus Ferment and claims 17, 19, 21 and 24 recite Lactobacillus Ferment.  It is unclear whether these limitations are intended to encompass the same product and it is unclear whether the product is the bacterium Lactobacillus fermentum or the product is an extract of a ferment of Lactobacillus (e.g., Lactobacillus Ferment is an extract of the product resulting from the fermentation of Lactobacillus as evidenced by EWG (copy provided)).  Claims 18, 20 and 22 are included in this rejection because they depend from one of claims 17, 19 and 21 and because they do not remedy the noted ambiguity.
Claim 11 recites “the cannabidiol or cannabidiol derivative, probiotics and microalgae”.  There is insufficient antecedent basis for the term “microalgae” because claim 1 from which claim 11 depends recites “algae extract”.  There is also insufficient antecedent basis for “the cannabidiol or cannabidiol derivative” and for “probiotics” because it is unclear whether these terms reference one, more than one or all of the at least one set forth in claim 1.  
Claims 12-16 recite “The skin care composition of claim 1”, however, claim 1 is not drawn to a skin care composition.  There is insufficient antecedent basis for “skin care” in these claims.
Claim 18 recites less than about 1% cannabidiol (hemp extract).  It is unclear how the cannabidiol (hemp extract) of claim 18 differs from the about 0.4% cannabidiol of claim 17 and it is unclear whether the parenthetical (hemp extract) is merely exemplary or is a positive claim limitation.
Claim 22 recites tocopheryl acetate 9.  It is unclear what the 9 references and the specification fails to remedy the ambiguity because paragraph [00015] discloses inter alia Tocopheryl Acetate 9 (derived from vitamin E).  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 18 recites less than about 1% cannabidiol (hemp extract), however, claim 17 from which claim 18 depends recites about 0.4% cannabidiol.  Claim 18 fails to include all of the limitations of claim 17 because it recites a different / broader amount of cannabidiol.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LaRosa et al. (US 2021/0093529, filed July 14, 2020 and claiming priority to September 30, 2019).
Regarding claims 1, 2, 4
LaRosa teach topical sunscreens comprising a cannabinoid inclusive of cannabidiol (abstract, paragraphs [1942]-[1943], [1952]-[1953]; also 62/907,835, pages 122-123, embodiments <1>, <2>, <11>, <12>).  Example 15 further comprises lactobacillus ferment and algae extract (paragraph [0145]; ‘835, pages 8-9).
Regarding claim 12
Example 15 further comprises sodium citrate, disodium edta, sodium benzoate, potassium sorbate (antioxidant properties) (paragraph [0145]; ‘835, pages 8-9).
Regarding claim 13
Example 15 further comprises water (cleansing agent) (paragraph [0145]; ‘835, pages 8-9).
Regarding claim 14
Example 15 further comprises cetearyl alcohol (paragraph [0145]; ‘835, pages 8-9).
Regarding claim 15
Example 15 further comprises dimethicone, isododecane (paragraph [0145]; ‘835, pages 8-9).
Regarding claim 16
Example 15 further comprises hordeum vulgare (barley) extract, helianthus annus (sunflower) seek cake (paragraph [0145]; ‘835, pages 8-9).

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa et al. (US 2021/0093529, filed July 14, 2020 and claiming priority to September 30, 2019) in view of Schiff-Deb (US 2015/0352034, published December 10, 2015).
	The teachings of LaRosa have been described supra with regard to the anticipation of claims 1, 2, 4 and 12-16.  Claims 1, 2, 4 and 12-16 are therefore also obvious over LaRosa.
	LaRosa further exemplify a topical sunscreen comprising chlorella vulgaris extract (Example 19, paragraph [0166], pages 10-11), as required by instant claim 3.
	Although LaRosa exemplify a composition comprising a cannabinoid inclusive of cannabidiol and chlorella vulgaris extract, LaRosa do not specifically teach the embodiment of claim 3.  
	However, Schiff-Deb teach compositions comprising microalgae from the genus Chlorella inclusive of Chlorella vulgaris or extracts thereof are beneficial for use in skin care, in particular for preventing or treating ultraviolet damage to skin (abstract; paragraphs [0002], [0004], [0008], [0038], [0077], [0186]; claims).  
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sunscreen compositions of LaRosa inclusive of the sunscreen composition of Example 15 to further comprise an extract of Chlorella vulgaris as taught by Schiff-Deb because such extracts are known to prevent or treat ultraviolet damage to skin.  There would be a reasonable expectation of success because the compositions of LaRosa may comprise chlorella vulgaris extract and may comprise algae extract.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LaRosa et al. (US 2021/0093529, filed July 14, 2020 and claiming priority to September 30, 2019) in view of Schiff-Deb (US 2015/0352034, published December 10, 2015) as applied to claims 1-4 and 12-16 above, and further in view of Gueniche (US 2010/0226892, published September 9, 2010).
The teachings of LaRosa and Schiff-Deb have been described supra.
LaRosa further teach the cannabinoid is present up to 20 wt% (paragraphs [1966]-[1983]; pages 124-125, embodiments <25>-<42>).
Schiff-Deb further teach the microalgae is present in an amount of at least 1 wt% (paragraphs [0037], [0161]).
They do not teach the weight ratio cannabidiol : probiotic : microalgae is about 0.4 : 1 : 2 as required by claim 11.
This deficiency is made up for in the teachings of Gueniche.
	Gueniche teaches probiotic microorganisms inclusive of Lactobacillus as active agents for limiting, preventing or treating skin irritation when present in an amount of at least 0.001 wt%, in particular from 0.001 to 20 wt% (abstract; paragraphs [0003], [0094], [0140]; claims).
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sunscreen compositions of LaRosa to comprise the extract of Chlorella vulgaris as taught by Schiff-Deb in the amounts as taught by Schiff-Deb because such amounts are known to prevent or treat ultraviolet damage ant it would have been obvious to modify the sunscreen compositions of LaRosa or/and of LaRosa in view of Schiff-Deb to comprise the lactobacillus in the amounts as taught by Gueniche because such amounts are known to limit, prevent or treat skin irritation.  There would be a reasonable expectation of success because LaRosa do not delimit the amount of the lactobacillus or the algae / chlorella vulgaris.  The combined teachings of the prior art therefore render obvious broad ranges which overlap and encompass the instantly claimed ratio, sufficient for prima facie obviousness.  See generally MPEP 2144.05.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the compositions of claims 5-8, 17-22 and 24 are free of the prior art because absent hindsight there is no teaching, suggestion or motivation to combine all of the claimed components or/and the amounts thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633